DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 5 objected to because of the following informalities:  The claim recites “…wherein a he second list of virtual machines…”.  Appropriate correction is required. [Examiner’s note: this limitation is likely intended to read ‘the’]

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 10,733,143. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the instant claims falls within the scope of the reference claims.
In regard to claim 1, the reference claim 1 teaches 
a method to identify virtual machine backup policies in a data management system, the method comprising (identically recited): 
automatically identifying with one or more computer processors at least one unprotected virtual machine that is not associated with at least one backup policy (identically recited);
comparing information associated with the at least one unprotected virtual machine with backup criteria, said backup criteria comprising at least one of: a department to which the at least one unprotected virtual machine is assigned, and a type of virtual machine manager associated with the at least one unprotected virtual machine (identically recited); 
when the information associated with the at least one unprotected virtual machine matches the backup criteria, automatically applying the at least one backup policy to the at least one unprotected virtual machine and coping primary data generated by the at least one unprotected virtual machine in a native format to one or more secondary storage devices in a backup format (identically recited); 
and when the at least one unprotected virtual machine does not match the backup criteria, automatically applying a default backup policy to the at least one unprotected virtual machine and coping the primary data generated by the at least one unprotected virtual machine in the native format to the one or more secondary storage devices in the backup format (identically recited).

In regard to instant claim 2-10, they are identically recited to the reference claims 2-10.

In regard to instant claim 11, the reference claim 11 teaches
. A data management system for making secondary copies of primary data, the data management system comprising (identically recited):
a storage manager comprising computer hardware including one or more computer processors, the storage manager configured to (identically recited): 
automatically identify at least one unprotected virtual machine that is not associated with at least one backup policy (“…automatically identify at least one unprotected virtual machines machine that is not associated with the at least one backup policy…”);
 compare information associated with the at least one unprotected virtual machine with backup criteria, said backup criteria comprising at least one of: a department to which the at least one unprotected virtual machine is assigned, and a type of virtual machine manager associated with the at least one unprotected virtual machine (identically recited); 
when the information associated with the at least one unprotected virtual machine matches the backup criteria, automatically apply the at least one backup policy to the at least one unprotected virtual machine (identically recited) and copy the primary data generated by the at least one unprotected virtual machine in a native format to one or more secondary storage devices in a backup format (“…directing the one or more media agents during the at least one data protection operation to copy the primary data 
and when the at least one unprotected virtual machine does not match the backup criteria, automatically apply a default backup policy to the at least one unprotected virtual machine and copy the primary data generated by the at least one unprotected virtual machine in the native format to the one or more secondary storage devices in the backup format (“…when the at least one unprotected virtual machine does not match the backup criteria, automatically apply a default backup policy to the at least one unprotected virtual machine and directing the one or more media agents during the at least one data protection operation to copy the primary data generated by the at least one unprotected virtual machine in the native format to the one or more secondary storage devices in the backup format.”).

In regard to instant claim 12-20, they are identically recited to the reference claims 12-20

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR GANGER whose telephone number is (571)272-0270. The examiner can normally be reached 10:00 AM - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571) 272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167